department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division release number release date date date uil legend state commission year dear this is in response to your letter dated date requesting a ruling relating to changes in your federal student_loan activities as a result of the healthcare and education reconciliation act of hcera facts you are a nonprofit organization incorporated under the laws of state and recognized as exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code code and as a publicly_supported_organization under sec_170 and sec_509 you were formed at the request of the then-governor of state to facilitate and promote post-secondary education in state by financing the purchase sale and general marketing of student loans guaranteed by the u s government under the higher education act of hea in a designation letter the governor of state specifically requested that you assist state by making arrangements necessary for providing a statewide student_loan acquisition program through a not-for-profit corporation under the hea you should be established and operated exclusively for the purpose of acquiring student_loan notes incurred under the hea limitations of the applicable provisions of federal and state law the program to be established should be as comprehensive as feasible within the according to your original articles of incorporation aoi you were organized exclusively for the purpose of acquiring student_loan notes incurred under the hea and to devote any excess income to purchase additional student_loan notes or to pay income to state on your form_1023 application_for recognition for exemption you stated that you would engage in the purchase of qualified loans from banks and other participating financial institutions you stated that your primary activity was to purchase and service student loans guaranteed by the u s government made under the federal family education loan program ffelp which was part of the hea the governor of state designated you under the hea as the sole entity for state to provide funds and acquire student_loan notes from lenders representing loans to state students attending schools anywhere and loans to students from other states attending state schools according to your aoi your 11-member board_of directors is comprised of the following members directors from state banking institution sec_1 director from state savings and loan institution sec_1 director from state credit_union sec_1 director from state regents’ institution sec_1 director from state private colleges and universitie sec_1 director from state merged area schools directors from the general_public each of your board members is and has always been appointed by the governor of state each of them serves on your board by reason of being appointed by public officials and some of the above persons serve as members of the governing body by reason of being public officials your aoi also provide that upon dissolution all of your property after the payment of debts and expenses will vest in and become the property of state historically you have raised revenues to purchase student loans from the sale of bonds as your revenue base increased you began engaging in new activities aimed at benefitting students you established a borrower benefits program eg reducing interest rates for timely payments a private loan program to supplement the financial needs of students an interest forgiveness program for student loans issued to u s military members and a student_loan forgiveness program for individuals engaged in specialized professions eg nursing in state you also established an independent sec_501 organization to assist students in completing financial aid forms issued by the u s department of education doe in year under legislation enacted by the state legislature your purposes were expanded allowing you to originate and service private loans to students who are state residents or students attending an educational_institution in state you engaged in this activity in partnership with commission the designated guarantor of federally guaranteed students loans originated under ffelp for the doe in the u s congress passed the hcera under which the federal government discontinued guaranteeing student loans originated under the ffelp instead effective date federal student loans are now made directly by the u s government to borrowers according to the floor discussion accompanying the legislation the provisions of this legislation will convert all new saving dollar_figure billion over the next years federal student loans to the direct loan program these changes will also upgrade the customer service borrowers receive when repaying their loans cong rec dollar_figure dollar_figure daily ed date sen harkin hcera also amended u s c 1078f by adding subsection which provides that the secretary of education may award contracts for servicing federal direct student loans to eligible non-profit service providers ’ one of the ways to satisfy the criteria for eligible non-profit service ' the definition for an eligible not-for-profit servicer includes an entity a that is not owned or controlled in whole or in part by-- i a for-profit entity or ii a nonprofit entity having its principal_place_of_business in providers is exemption under sec_501 along with other requirements id the floor discussion accompanying the legislation noted t his legislation recognizes that non-for-profit servicers play a unique and valuable role in helping students in their states succeed in postsecondary education and that students should continue to benefit from the assistance provided by not-for-profit servicers cong rec dollar_figure dollar_figure daily ed date sen harkin prior to hcera u s c 1078f provided that contracts may be awarded to only entities which the secretary determines are qualified to provide such services and supplies and will comply with the procedures applicable to the award of such contracts the section also contained a preference for certain state agencies since the secretary is directed when considering entering into agreements with entities who already have agreements under u s c b and c to give special consideration to state agencies with a history of high quality performance to perform services for institutions of higher education within their state see u s c 1078f a with the enactment of the hcera you will now service student loans owned by the federal government rather than loans you acquire in the secondary market or originate on your own you will also begin servicing the federal direct loans of students residing throughout the united_states rather than just state residents or non-resident students attending school in state minimum number of loans required_by_law to be allocated by the doe to qualified non-profit corporations is big_number by the end of your fiscal_year you project that you will be servicing one million loans for the doe your goal is to ultimately service two million or more loans for the doe to effectuate your new duties you amended your aoi to allow you to enter into contracts relating to the origination servicing and collection of student loans and to establish and operate data systems for the maintenance of records for the direct student_loan program initially the over time your revenue attributable to direct loan servicing will represent an increasing percentage of your total revenue your use of all revenue including those generated from servicing federal direct loans will remain substantially unchanged after the adoption of hcera who was performing student_loan servicing functions for loans made under part b another state and b that-- i as of date-- meets the definition of an eligible not-for-profit holder under section p of this title and ii was performing or had entered into a contract with a third party servicer subchapter ii notwithstanding clause i as of date-- i is the sole beneficial_owner of a loan for which the special allowance rate is calculated under section b vi ii of this title because the loan is held by an eligible lender trustee that is an eligible not-for-profit holder as defined under section p d of this title and ii was performing or had entered into a contract with a third party servicer as such term is defined in section c of this title who was performing student_loan servicing functions for loans made under part b of this title u s c 1087f a an eligible not-for-profit holder is defined as an eligible lender under subsection d that is-- a a state or a political_subdivision authority agency or other instrumentality thereof including such entities that are eligible to issue bonds described in sec_1_103-1 of title_26 code_of_federal_regulations or sec_144 of title_26 b an entity described in sec_150 of such title that has not made the election described in sec_150 of such title c an entity described in sec_501 of such title or d acting as a trustee on behalf of a state political_subdivision authority agency instrumentality or other entity described in subparagraph a b or c regardless of whether such state political_subdivision authority agency instrumentality or other entity is an eligible lender under subsection d u s c p of this rulings requested you have requested the following rulings performing loan services on direct student loans originated by the doe under the hcera will not adversely affect your exempt status under sec_501 revenue generated from performing these loan services will not constitute unrelated_business_taxable_income under sec_512 and sec_513 law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable or educational_purposes sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated business taxable income’ as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions and modifications sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the functions constituting the basis for its exemption sec_1_501_c_3_-1 of the income_tax regulations regulations provides that to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for exempt purposes only if it engages primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides a definition of the term charitable as it is used in sec_501 the term charitable is used in its generally accepted legal sense and includes both the advancement of education and the lessening of the burdens of the government further the term educational as used in sec_501 relates both to the instruction or training of the individual for the purpose of improving or developing his or her capabilities and instruction of the public on subjects useful to the individual and beneficial to the community sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related only if the causal relationship is a substantial one for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes revrul_85_2 1985_1_cb_178 set forth the following criteria for determining whether an organization's activities lessen the burdens of government first whether the governmental_unit considers the organization's activities to be its burden and second whether these activities actually lessen the burden of the governmental_unit an activity is a burden of the government if there is an objective manifestation by the governmental_unit that it considers the activities of the organization to be its burden the interrelationship between the governmental_unit and the organization may provide evidence that the governmental_unit considers the activity to be its burden whether the organization is actually lessening the burdens of government is determined by considering all of the relevant facts and circumstances revrul_85_2 held an organization that provides legal advice and training to volunteers who serve as guardian ad litems in juvenile court lessens the burdens of government and is exempt under sec_501 the juvenile court required the appointment of guardians ad litem the organization's training of lay volunteers was an integral part of the government's program of providing guardians ad litem the organization actually was lessening the government's burden because the government could not continue its present program unless it trained lay volunteers itself or appointed attorneys to act as guardians revrul_85_1 1985_1_cb_177 held an organization that assisted a county’s law enforcement agencies in more effectively policing illegal narcotics traffic lessened the burdens of government and was exempt under sec_501 the municipality demonstrated that these activities were a part of its burden because the organization funded activities the municipality treats as an integral part of its program to prevent the trafficking of illegal narcotics the organization actually lessened that burden by enabling the municipality to augment its law enforcement activities in the area of illegal drug traffic without the appropriation of additional governmental funds 76_tc_394 acg 1981_2_cb_1 held an association whose primary activity was the certification of crop seed under state and federal_law was exempt under sec_501 the association was delegated these functions in accordance with state law the court concluded the association lessens the burdens of government finding it direct assists the u s department of agriculture in enforcing the standards and procedures established in the regulations under the federal seed act within the state and provides a public service to indiana which the state legislature clearly considers to be necessary and appropriate t c pincite 74_tc_240 held a professional standards review organization authorized by the department of health education and welfare lessened the burdens of government under sec_501 congress authorized the establishment of independent review organizations to advance the important congressional policy of ensuring the effective efficient and economical delivery of health care services to medicare and medicaid beneficiaries t c pincite congress believed the formation of review organizations was necessary for the government to make its medicare and medicaid programs cost-effective t c pincite congress determined it was preferable and appropriate that organizations of professionals undertake review of members of their profession rather than for government to assume that role for which it was ill equipped concluded the organization lessened the burdens of the federal government t c pincite see t c pincite the court 466_fsupp_1164 d d c appeal dismissed civ no d c cir professional standards review organization was exempt under sec_501 where its principal purposes were to ensure effective and economical delivery of health care services to patients and reduce unnecessary spending on health care programs analysis pursuant to hcera the u s government discontinued guaranteeing student loans originated under the ffelp under the new law the u s government now makes student loans directly to borrowers establishing the provision of student loans as the government's burden see psro of queens county implementing medicare and medicaid programs was a governmental burden indiana crop implementing federal seed act standards and procedures was a governmental burden revrul_85_2 guardian ad litem program was governmental burden revrul_85_1 policing illegal narcotics traffic was governmental burden the statute specifically provided that hcera provided that the secretary of education may award contracts for servicing the federal direct student loans to eligible non-profit service providers exemption under sec_501 is one of the ways to be eligible as a non-profit service provider along with other requirements congress enacted hcera with the expectation the direct loan program would produce substantial savings for the u s government it specifically provided for sec_501 organizations to service the new federal direct student loans aware of the unique and valuable role of non-profit service providers to the program and the beneficial assistance they provided to students see professional standards review organizations of queens county t c pincite review organizations were necessary to make federal programs cost-effective and the government was ill-equipped to assume their role indiana crop improvement association t c pincite organization directly assisted the federal government enforcing regulatory standards and procedures revrul_85_1 organization’s activities were an integral part of governmental program revrul_85_2 organization’s activities were an integral part of governmental program servicing direct student loans the department of education originates under the hcera further the exempt_purpose of lessening the burdens of government therefore based on all the facts and circumstances your activities of ruling your activity of servicing student loans the department of education originates under the hcera primarily furthers an exempt_purpose under sec_501 ruling your activity of servicing direct student loans for the doe is substantially related to the performance of the functions that constitute the basis of your exemption thus the revenue you generate from this activity will not constitute unrelated_business_taxable_income under sec_512 and sec_513 rulings based on the foregoing we rule as follows servicing direct student loans originated by the doe under the hcera furthers your exempt purposes under sec_501 and it will not adversely affect your exempt status under sec_501 the revenue generated from servicing direct student loans originated by the doe under the hcera will not constitute unrelated_business_taxable_income under sec_512 and sec_513 this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely michael seto manager exempt_organizations technical enclosure notice
